Citation Nr: 1032939	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  10-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
previously denied claim for service connection for bilateral 
hearing loss, and denied service connection for bilateral 
tinnitus. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus are REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for hearing loss was 
previously denied in a July 2003 rating decision.  The Veteran 
was notified of that decision but did not perfect an appeal.

2.  The evidence received since the July 2003 denial of the claim 
for service connection for hearing loss is new in that it is not 
cumulative and was not previously considered by decision makers.  
The evidence is also material because it raises a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied and declined to 
reopen the claim for service connection for hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).
2.  New and material evidence has been received to reopen the 
claim for service connection for hearing loss.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied service connection for hearing loss in a July 2003 
rating decision.  At the time of the initial denial, the RO found 
that there was no evidence that the Veteran's current hearing 
loss was related to his military service, and the claim was 
denied.

Although the June 2008 rating decision on appeal declined to 
reopen the claim, the Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  If the Board finds that no such 
evidence has been offered, that is where the analysis must end.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the July 2003 decision became final because the Veteran did 
not file a timely appeal.

The claim for service connection for bilateral hearing loss may 
be reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim in December 2007.  Under the 
applicable provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
2003 consisted of VA treatment records, an in-service hospital 
summary, and the Veteran's own statements.  The RO found that 
there was no indication that the Veteran suffered from hearing 
loss in service.  Additionally, there was no nexus relating the 
current hearing loss to his service.  Accordingly, the claim was 
denied.

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in July 2003 is 
not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

In April 2008, in support of his application to reopen his claim, 
the Veteran provided a detailed account of his in-service duties 
and exposure to acoustic trauma.  Specifically, the Veteran 
contended that as a radio operator and nose gunner during World 
War II, he was involved in over 31 combat missions.  He contends 
that he wore no ear protection while flying and was exposed to 
the extreme cold, both of which contributed to a constant 
whirring sound in his ears and an inability to hear that did not 
dissipate after the missions and had affected him since his 
service.

That new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.303 (2009).  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of an appellant's 
disability, even where it may not convince the Board to grant the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Such is 
the case here, as previously, the Veteran did not explain the 
circumstances of his service that may have caused or contributed 
to his hearing loss.  Accordingly, the claim for service 
connection for bilateral hearing loss is reopened.  To that 
extent only, the appeal is allowed.


ORDER

The claim for service connection for bilateral hearing loss is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further disposition 
of the claims for service connection for bilateral hearing loss 
and bilateral tinnitus. 

The Veteran contends that as a radio operator and nose gunner 
during World War II, he was involved in over 31 combat missions.  
He contends that he wore no ear protection and was exposed to the 
extreme cold, both of which contributed to a constant whirring 
sound in his ears and an inability to hear that did not dissipate 
after the missions and had affected him ever since his service.  

According to the National Personnel Records Center (NPRC), the 
vast majority of the Veteran's service records have been 
determined to have been destroyed in a fire in 1973.  However, 
the Veteran has submitted numerous service personnel records that 
reflect his participation in combat, including that he was 
involved in "Air Combat Balkans" and received the Air Medal with 
three oak leaf clusters.  Therefore, the Board finds that it is 
at least as likely as not that the Veteran engaged in combat with 
the enemy during his service.  Reasonable doubt is resolved in 
his favor and the Board finds that the Veteran engaged in combat 
with the enemy during his service.  38 U.S.C.A. § 5107 (West 
2002).  The circumstances of the Veteran's service and his combat 
service are consistent with noise exposure, and noise exposure is 
conceded.  38 U.S.C.A. § 1154(b) (West 2002)  However, a nexus 
between his current bilateral hearing loss and tinnitus and the 
in-service exposure to acoustic trauma must be shown.

On May 2008 VA examination, the Veteran was diagnosed with 
sensorineural hearing loss for which he was prescribed hearing 
aids.  The examiner stated that he could not offer an opinion as 
to the etiology of the Veteran's hearing loss without resorting 
to mere speculation because the Veteran's service medical records 
were unavailable.  Because the examiner did not provide an 
etiological opinion regarding the Veteran's current bilateral 
hearing loss, and the etiology remains unclear to the Board, the 
examination was inadequate, and the Board has no discretion and 
must remand the claim.  There is also no evidence that the 
examiner took into account the Veteran's participation in combat 
and his stated exposure to acoustic trauma while in service.  The 
Veteran is competent to report hearing loss because that requires 
only personal knowledge, not medical expertise, as it comes to 
him through his senses, and therefore the examiner is required to 
consider the Veteran's testimony regarding symptoms in service 
and continuity of symptomatology in determining whether his 
hearing loss is related to the noise exposure in service.  Layno 
v. Brown, 6 Vet. App. 465 (1994); Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination was inadequate where the examiner did 
not comment on the Veteran's report of in-service injury but 
relied on the absence of evidence in the service medical records 
to provide a negative opinion).  Accordingly, a new VA 
examination is necessary.

Additionally, although the Veteran denied experiencing tinnitus 
on May 2008 VA examination, at his August 2009 hearing before a 
Decision Review Officer, his wife stated that he did experience 
tinnitus, and there is evidence in the claims file that the 
Veteran has complained of tinnitus related to his service.  The 
Board notes that it is possible that the Veteran's diagnosed 
dementia may have impacted his response to the VA examiner.  
Therefore, clarification is necessary as to whether the Veteran 
currently suffers from tinnitus and its relationship to his 
service.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.



1.  Schedule the Veteran for a VA examination 
to ascertain the etiology of any hearing loss 
and tinnitus.  The claims file must be 
reviewed by the examiner and the examination 
report should note that review.  The examiner 
should provide the rationale for all opinions 
provided, with citation to relevant medical 
findings.  The examiner should specifically 
opine as to the following:

a)  Does the Veteran have a current 
diagnosis of tinnitus?  

b)  Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's bilateral hearing loss and 
tinnitus is the result of acoustic trauma 
experienced during service?  The examiner 
should consider the Veteran's statements 
regarding his symptoms in service, 
including his participation in combat, and 
his statements of continuous symptoms of 
hearing problems after service. 

2.  Then, readjudicate the claims.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response. Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


